Case 3:12-cv-05667-EMC Document 443-2 Filed 12/16/20 Page 1 of 6


RAJ V. ABHYANKER, California SBN 233284
Email: raj@legalforcelaw.com

LEGALFORCE RAPC WORLDWIDE, P.C.
1580 W. El Camino Real, Suite 10
Mountain View, CA 94040
Telephone (650) 965 8731
Facsimile: (650) 989-2131

Defendant Raj Abhyanker



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION


NEXTDOOR.COM, INC., a Delaware                  Case No.:3:12-cv-05667-EMC-NMC
corporation,
                                                MEMORANDUM OF POINTS AND
             Plaintiff,                         AUTHORITIES IN SUPPORT OF
                                                DEFENDANT’S SECOND MOTION
      v.                                        UNDER THE COURT’S RETAINED
                                                JURISDICTION
RAJ ABHYANKER, an individual
                                                 Date:        January 21, 2021
             Defendant.
                                                 Time:        1:30 p.m.
                                                 Dept         Courtroom 5, 17th Floor
                                                 Judge:       Hon. Edward M.Chen




                                              1
             MPA ISO Defendant’s Second Motion under the Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 443-2 Filed 12/16/20 Page 2 of 6


                                  TABLE OF CONTENTS

I. INTRODUCTION                                                                         3



                                                                                        3




                                                                                        4



                                                                                        5



V. CONCLUSION                                                                           6




                                             2
            MPA ISO Defendant’s Second Motion under the Court’s Retained Jurisdiction
                            Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 443-2 Filed 12/16/20 Page 3 of 6


I.   INTRODUCTION




                                             3
            MPA ISO Defendant’s Second Motion under the Court’s Retained Jurisdiction
                            Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 443-2 Filed 12/16/20 Page 4 of 6




                                             4
            MPA ISO Defendant’s Second Motion under the Court’s Retained Jurisdiction
                            Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 443-2 Filed 12/16/20 Page 5 of 6




                                             5
            MPA ISO Defendant’s Second Motion under the Court’s Retained Jurisdiction
                            Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 443-2 Filed 12/16/20 Page 6 of 6




V. CONCLUSION
      For the aforementioned reasons, Defendant seeks relief in the form explained herein and
in the second paragraph of the accompanying Motion.

Dated: December 16, 2020                           LEGALFORCE RAPC WORLDWIDE P.C.

                                                   ____/s/ Raj Abhyanker_________
                                                   Raj V. Abhyanker
                                                   Defendant




                                               6
              MPA ISO Defendant’s Second Motion under the Court’s Retained Jurisdiction
                              Case No. 3:12-cv-05667-EMC-NMC
